Citation Nr: 1303017	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left wrist sprain.

2.  Entitlement to an initial rating in excess of 10 percent for a left lower extremity scar, status post fasciotomy.

3.  Entitlement to an initial rating in excess of 10 percent for a right lower extremity scar, status post fasciotomy.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with scoliosis.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial rating in excess of 10 percent for status post fracture, left humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision, by the Houston, Texas RO, which granted service connection for a left wrist sprain, scar of the left lower extremity, scar of the right lower extremity, lumbar strain with scoliosis, degenerative disc disease of the cervical spine, and status post fracture of the left humerus, each evaluated as 0 percent disabling, effective December 1, 2005.  Subsequently, in December 2007, the RO increased the evaluation for the scar of the right lower extremity, status post fasciotomy, from 0 percent to 10 percent, effective December 1, 2005.  

By a rating action in December 2011, the RO increased the evaluation for status post fracture, left humerus, from 0 percent to 10 percent, effective December 1, 2005; the rating for left wrist sprain was increased from 0 percent to 10 percent, effective December 1, 2005; the rating for degenerative disc disease of the cervical spine was increased from 0 percent to 10 percent, effective December 1, 2005; the rating for lumbar strain with scoliosis was increased from 0 percent to 10 percent, effective December 1, 2005; and the rating for the scar on the left lower extremity, status post fasciotomy was increased from 0 percent to 10 percent, effective December 1, 2005.  Because these are not the highest possible ratings available under the rating schedule for these disabilities and because the Veteran has not indicated that he is content with the ratings assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  A supplemental statement of the case was issued in December 2011.  


FINDINGS OF FACT

1.  The Veteran's left wrist sprain has been manifested by complaints of pain and functional limitations with objective evidence of pain, weakness, and tenderness on palpation; no limitation of motion or ankylosis has been demonstrated.  

2.  The service-connected scar on the left lower extremity is a single, deep scar and is manifested by complaints of pain, but is not productive of any limitation of motion of the left leg; the scar measures 8 centimeters by 0.5 centimeters.  

3.  The service-connected scar on the right lower extremity is a single, deep scar and is manifested by complaints of pain, but is it not productive of any limitation of motion of the left leg; the scar measures 8.5 centimeters by 0.5 centimeters.  

4.  The Veteran's service-connected lumbar strain with scoliosis is manifested by forward flexion of the thoracolumbar spine limited to no worse than 65 degrees when functional losses due to pain are taken into consideration.  

5.  The Veteran's cervical spine disability is manifested by pain and localized tenderness; however, it is not manifested by ankylosis, disability tantamount to limitation of forward flexion to 30 degrees or less, combined range of motion to 170 degrees or less, doctor-prescribed bed rest, or neurologic deficit.  

6.  The Veteran's left humerus disability is manifested by periarticular pathology that includes complaints of pain and some limitation of motion, with mild arthritis.  There is no objective evidence of dislocation, nonunion with loose motion, nonunion without loose motion, malunion of the scapula, or additional loss of function due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left wrist sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5215 (2012).  

2.  The criteria for an initial rating in excess of 10 percent for the scar, left lower extremity, status post fasciotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2012).  

3.  The criteria for an initial rating in excess of 10 percent for the scar, right lower extremity, status post fasciotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2012).  

4.  The criteria for an initial rating higher than 10 percent for lumbar strain with scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2012).  

5.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).  

6.  The criteria for an initial rating in excess of 10 percent for status post fracture, left humerus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5202 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2006 from the RO to the Veteran, which was issued prior to the RO decision in September 2006.  Additional letters were issued in February 2007, August 2009, and March 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has been afforded examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report reflects that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims for higher initial ratings.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records (STRs) indicate that the Veteran was diagnosed with bilateral exercise-induced compartment syndrome of the lower legs in November 1991; he underwent bilateral anterior and lateral fasciotomies.  The STRs also show that the Veteran was seen on several occasions for complaints of back pain.  An x-ray study of the lumbar spine, performed in March 1992, revealed an impression of mild dextroscoliosis of the thoracolumbar spine.  In June 1996, the Veteran was seen at a clinic with complaints of pain in the left wrist for the previous 2 weeks; the assessment was strained extensor ligament.  In February 2003, the Veteran slipped on ice and fell on his left shoulder; he was diagnosed with fracture of the left humerus.  A physician-directed medical board dated in April 2004, reflected a diagnosis of degenerative disc disease.  On the occasion of the retirement examination, in June 2005, the examiner reported scars on the lateral calves bilaterally due to fasciotomy; he also reported a fracture of the left arm (humerus) in 2003, which was treated conservatively, with no sequelae.  The examiner further noted a finding of degenerative disc disease; he stated that the Veteran was able to perform all duties.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in May 2005.  In conjunction with the claim, the Veteran was afforded a VA examination in August 2005.  At that time, the Veteran reported that he sustained a left wrist sprain in 1998.  He stated that the pain was located on the back of the left wrist, but did not radiate.  The Veteran related that he was issued a wrist brace, which did not help.  The Veteran reported a history of compartment syndrome in both legs from running in 1991; he underwent an emergency bilateral fasciotomy. The Veteran indicated that he has residual scars, but they were hard to notice as they blended in with his complexion.  He denied any residual pain or complications.  The Veteran did note that the scar on the right leg had a tingling sensation, particularly when it rained; he also reported a lump below the scar on the right leg that causes tingling when pressed.  The Veteran indicated that he had had low back pain since 1989, but he did not go on sick call; he thought that the low back pain was related to all the physical activity and long runs in service.  The Veteran related that he went to a neurologist in 2004 who ordered x-rays and an MRI, which revealed scoliosis and degenerative changes in the lumbar spine.  He stated that the pain sometimes radiated into his left lower leg.  The Veteran also reported falling on ice in 2003 and fractured the proximal 1/3 of the left humerus.  The Veteran stated that although the initial injury was significant, it has healed well.  He denied constant pain, although he reported an episodic tingling sensation that goes all the way to both hands and fingers.  He also reported episodic mid-lower neck pain.  

On examination, dorsiflexion of the left wrist was measured at 70 degrees and palmar flexion was measured to 80 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 45 degrees.  The range of motion was not further functionally limited by pain, fatigability, incoordination, or stiffness or weakness on repetitive testing.  He had a full range of motion of the left shoulder joint with flexion of 180 degrees, extension to 50 degrees, abduction to 180 degrees, adduction to 50 degrees, internal rotation to 90 degrees and external rotation to 70 degrees.  The range of motion was not further functionally limited by pain, fatigability, incoordination, or stiffness or weakness on repetitive testing.  Examination of the lumbar spine revealed a forward flexion to 90 degrees, extension was to 30 degrees, and lateral flexion and rotation were also to 30 degrees.  It was noted that the Veteran had pain during range of motion and at the end point; however, no weakness or fatigue was found on repetitive testing.  He did not have any fixed postural deformities and no neurological abnormalities were noted.  

The Veteran was able to flex the cervical spine to 45 degrees.  He was able to extend to 45 degrees.  Lateral flexion was to 45 degrees and rotation was to 80 degrees, bilaterally.  It was noted that the Veteran had pain during range of motion and at the end point; however, no weakness or fatigue was found on repetitive testing.  There was no edema, ecchymosis, erythema or tenderness in the left wrist; no instability was noted.  There was no edema, ecchymosis, or erythema noted in the left humerus; however, he had a solid mass palpable on the proximal third of the humerus at the healed fracture site.  Strength in the left shoulder and elbow was 5/5.  There was no edema, ecchymosis, erythema or tenderness noted in the cervical or lumbar spine.  There was also no lordosis or kyphosis on observation or palpation of the lumbar spine.  Straight leg raising was negative.  The pertinent diagnoses were left wrist strain; status post bilateral lower leg fasciotomy, with mild scarring; lumbar strain; and cervical strain with degenerative joint disease.  

The Veteran was afforded a VA scars examination in November 2007.  The Veteran indicated that he was running 10 miles one day in service when he began to experience swelling at the end of his run; fasciotomies were done on the lower third of the lateral aspect of both legs.  The Veteran related that the wounds healed well and he had no problem with the scars.  The Veteran reported minor discomfort from the scar on the right leg with tingling and burning sensation that goes down the side of his leg.  It was relieved by taking Aleve on a daily basis.  He noted that cold weather has no influence on this problem and he felt that walking does him enough good that he continues to walk on a daily basis.  On examination, it was noted that the Veteran had two scars on the lower third of the lateral aspect of each leg.  The scars measure 3 inches in length and 1/16 inches in width.  There was no pain in the scar on examination of the left lower extremity although there was tingling when the scar on the right lower extremity was touched.  There was no adherence to the underlying tissue.  The skin was irregular, not atrophic, shiny or scaly.  The scar was not unstable.  There was no elevation or depression to these two scars.  The scars were superficial.  The scars are not deep.  There was no inflammation, edema or keloid formation.  The color of the scar compared to the normal skin is the same color.  The face was not involved.  There was no area of induration or inflexibility of the skin in the area of the scar.  There was no limitation of motion due to the scar.  The Veteran had hypersensitivity.  The pertinent diagnosis was scars, secondary to fasciotomies of the leg.  Scar on the right leg was hypersensitive to the touch; touching caused discomfort and sent pain down the lateral aspect of his ankle.  The scar in the left leg was totally asymptomatic.  The examiner noted that while the Veteran had discomfort in the scar of the right lower extremity, the scars do not prevent him from doing his work.  

Received in March 2008 were treatment reports from Wilford Hall Medical Center, dated from November 2006 to May 2007, reflecting treatment for right shoulder and knee disorders.  

The Veteran was afforded another VA examination in October 2010.  At that time, he reported that he sustained a closed fracture of the humerus, which was treated and closed, but no surgical procedure was necessary.  He reported pain in the left arm due to the fracture of the humerus.  It was noted that the Veteran had abnormal motion of the left shoulder; he also had painful limitation of motion in the left shoulder.  X-ray study of the left humerus revealed a healed fracture of the humeral diaphysis just above the midshaft; there were mild osteoarthritic changes of the left shoulder.  The impression was healed fracture of the humerus just above the midshaft level.  The diagnosis was left humeral shaft fracture, healed.  The examiner stated that the Veteran's left humeral fracture had no significant effects on his employment.  

With respect to the left wrist, the Veteran reported falling and injury the left wrist in service; since then, he has had diffuse throbbing pain.  The Veteran reported pain, stiffness, weakness, and decreased speed of joint motion.  Examination revealed tenderness, pain at rest, and weakness in the left wrist.  On examination, the left wrist had a dorsiflexion to 70 degrees.  Palmar flexion was 75 degrees.  Radial deviation was 20 degrees, and ulnar deviation was 45 degrees.  There was no objective evidence of pain following repetitive motion.  X-ray study of the left wrist was negative.  The pertinent diagnosis was left wrist sprain/strain.  The examiner noted that the left wrist disorder had no significant effects.  Examination of the left shoulder revealed forward flexion from 0 to 100 degrees.  Internal rotation was to 90 degrees, and external rotation was to 60 degrees.  There was no objective evidence of pain following repetitive motion.  

A VA compensation examination was also conducted to evaluate the spine.  The Veteran reported that the cervical spine condition began with mild neck pain and stiffness, but the pain had progressively worsened and motion had become significantly restricted.    He denied any radicular symptoms in the bilateral upper extremities; he also denied abnormal sensation and weakness in the bilateral upper extremities.  The Veteran reported that the thoracolumbar spine condition began with mild back pain and stiffness, but the pain had gotten progressively worse and motion had become significantly restricted.  He denied radicular symptoms in the bilateral lower extremities, and he denied abnormal sensation and weakness in the bilateral lower extremities.  The Veteran reported fatigue, decreased motion, stiffness spasm and pain, especially over the base of the neck and over the lower back.  

On examination, his back had normal curvature and symmetry; gait was reported to be normal.  No kyphosis, lumbar lordosis, flattening, scoliosis, or ankylosis was noted in the spine.  No spasm, atrophy, guarding, pain with motion, or weakness was noted in the spine.  Tenderness was noted.  The cervical spine had forward flexion to 35 degrees and extension to 30 degrees.  Lateral flexion was to 35 degrees, bilaterally.  Lateral rotation was to 60 degrees on the left and 65 degrees on the right.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  Examination of the lumbar spine revealed a forward flexion to 65 degrees, and extension to 20 degrees.  He had lateral flexion to 20 degrees on the left and 25 degrees on the right; rotation was to 25 degrees, bilaterally.  There was no additional limitation of motion with repetition.  No muscle spasm was noted.  He did not have any fixed postural deformities and no neurological abnormalities were noted.  He had normal sensation with no atrophy or diminished muscle tone.  He had normal muscle strength.  Knee jerks were 2+ bilaterally, ankle jerks were 2+ bilaterally, and Lasegue's sign was negative.  X-ray study of the lumbar spine revealed minimal degenerative change.  The pertinent diagnoses were degenerative disc disease of the cervical spine and degenerative joint disease of the lumbar spine.  It was noted that the Veteran works full time and he had not lost any time from work in a 12-month period.  

The examiner noted scars on the left and right lower extremities.  There was no skin breakdown over the scar on the left lower leg; he did report pain.  The scar measured 8 cm in length and 0.5 cm in width.  The scar was painful and deep, but there were no signs of skin breakdown.  He had no inflammation, no edema, and no keloid formation.  There were no other disabling effects.  The diagnosis was left lower extremity fasciotomy scar for exertional compartment syndrome.  The scar on the right lower extremity measured 8.5 cm in length and 0.5 cm in width.  The scar was painful and deep, but there were no signs of skin breakdown.  He had no inflammation, no edema and no keloid formation.  There were no other disabling effects.  The diagnosis was right lower extremity fasciotomy scar for exertional compartment syndrome.  The scars did not have any effect on the Veteran's usual daily activities.  

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his cervical spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  After review of the evidentiary record, and for the reasons set out below, the Board concludes that the Veteran's disorders have not significantly changed; therefore, uniform evaluations is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, are to be considered only in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

A.  Left Wrist Sprain

The veteran's left wrist sprain has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5215.  Pursuant to Diagnostic Code 5215, under which limitation of motion of the wrist is evaluated, dorsiflexion less than 15 degrees warrants a 10 percent evaluation for either major or minor wrist; and palmar flexion limited in line with forearm warrants a 10 percent evaluation for either major or minor wrist.  

Normal range of motion for the wrist is defined as follows:  dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2012).  

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Veteran is currently assigned the maximum 10 percent schedular evaluation for left wrist limitation of motion under Diagnostic Code 5215.  Because there have been no clinical findings at any time of ankylosis of the left wrist, Diagnostic Code 5214 is not for application.  Moreover, the Veteran's radial and ulnar deviation of the wrist do not provide for a higher rating.  See Diagnostic Code 5214.  Also, because the Veteran is already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not allow for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered other potentially applicable diagnostic codes that provide for assignment of higher evaluations for the Veteran's left wrist sprain.  However, the Board finds that no other diagnostic code provides for a higher rating.  In this regard, the Board observes that the record shows no sensory or vascular deficit distal to the wrist; intact extensor function of all fingers, including the thumb; normal radial and ulnar pulses; and no instability at the scapholunate joint.  

The Board has also considered whether the Veteran's left wrist sprain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. at 338-39.  In this regard, the Board notes that the Veteran's disability has not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned rating), to require frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  In fact, following the October 2010 VA examination, the examiner stated that the left wrist disorder had no significant effect on Veteran's occupation.  Therefore, the Board finds that the criteria for submission for consideration of extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  Accordingly, 38 C.F.R. § 3.321(b) (1) does not provide an additional basis for a disability rating in excess of 10 percent for sprain, left wrist.  


B.  Right and Left Lower Extremity Scars

The Veteran is currently in receipt of a 10 percent evaluation for a scar on the left lower extremity, status post fasciotomy, and a 10 percent evaluation for a scar on the right lower extremity, status post fasciotomy, under Diagnostic Code 7804.  

The Schedule for Rating Disabilities addressing the skin was amended with respect to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, effective October 28, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).   However, the changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under those codes and requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In the present case, the RO evaluated the Veteran's service-connected scars upon the receipt of a May 16, 2005 application for benefits, and granted compensable 10 percent ratings pursuant to findings from the November 2007 and October 2010 VA examinations, respectively.  The Veteran and his representative have not requested review under the amended Diagnostic Codes 7801-7805.  Consequently, the Board finds that the revisions to the skin regulations that took effect October 23, 2008 are not for application here.  

Scars, other than on the head, face, or neck, that are deep or that causes limited motion, are evaluated under Diagnostic Code 7801, effective prior to October 23 2008.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Under Diagnostic Code 7801, a 10 percent evaluation is assigned for scars affecting an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent evaluation is assigned for scars affecting an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent evaluation is assigned for scars affecting an area or areas exceeding 72 square inches (465 sq. cm.); and a maximum 40 percent evaluation is assigned for scars affecting an area or areas exceeding 144 square inches (929 sq. cm.).  Id.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

For scars, other than those of the head, face, or neck, that are superficial and that do not cause limited motion that comprise an area or areas of 144 square inches (929 sq. cm.) or greater, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately. Id.  at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).  

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

As indicated above, for superficial scars that are painful on examination, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.  

Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994) (impairments associated with a veteran's service-connected disability may be rated separately unless they constitute the same disability or the same manifestation).  

In the current case, the Veteran's scars on the right and left lower extremities have at one point been characterized as deep.  To the extent that it can be argued that the scar on each leg is superficial, it still does not warrant a compensable evaluation under Diagnostic Code 7802.  The scars in question, measuring 8 centimeters by 0.5 centimeters on the left lower leg, and 8.5 centimeters by 0.5 centimeters on the right lower leg, do not meet the area requirements for a compensable rating under this code.  

Diagnostic Code 7803 provides a maximum 10 percent rating for a superficial scar which is unstable.  Note (1) to this code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, repeated VA medical examinations have shown that the Veteran's scars are stable.  He has not contended otherwise.  Thus, this provision is not for application.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran has been awarded an initial 10 percent rating for the scar on the left lower extremity, and 10 percent for the scar on the right lower extremity pursuant to this code based on the presence of pain.  The Board finds that a rating in excess of 10 percent is not warranted for the service-connected right and left leg scars under Diagnostic Code 7804 as the disability only involves one scar on each leg, each considered by the RO to be painful or the equivalent thereof.  (As noted above, while the VA examination in November 2007 identified two scars on the lower third of the lateral aspect of each leg, the more recent VA examination in October 2010 has identified only a single scar on each leg.)  

Under Diagnostic Code 7805, scars are rated on limitation of function of the affected part.  The Board finds that an increased rating is not warranted under this Diagnostic Code at any time during the appeal period as there is no competent evidence of record documenting that the service-connected scars are productive of any limitation of motion of the legs.  The Veteran has denied such symptomatology at the time of the VA examination.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the scars with the established criteria found in the rating schedule under Diagnostic Code 7804 shows that the rating criteria describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for the scars on his right and left lower extremities.  Indeed, it does not appear from the record that he has been hospitalized at all.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Rather, the record indicates that the Veteran is currently employed and has not lost any time from work as a result of his disabilities.  In short, there is nothing in the record to indicate that this service-connected scarring causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  

C.  Lumbar Strain with Scoliosis

The Veteran is claiming entitlement to an initial rating in excess of 10 percent for lumbar strain with scoliosis.  As an initial matter, the Board observes that the Veteran's low back disorder is currently assigned a 10-percent rating under Diagnostic Code 5237 for lumbosacral strain.  Under the applicable law, the Board finds that an initial rating greater than 10 percent is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes follow the general rating formula.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Diagnostic Codes 5003 and 5010 require that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.  

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than to 65 degrees, warranting no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  On examination in November 1987, the Veteran had a full range of motion in the lumbar spine.  More recently, in October 2010, range of motion in the lumbar spine revealed a flexion to 65 degrees.  Moreover, there was no objective evidence of pain on active range of motion; and, there was no additional limitation of motion with repetitive motion.  In light of these clinical findings, the Board thus concludes that the limited range of motion displayed by the Veteran during his October 2010 VA examination most closely approximates the level of disability considered by the 10 percent disability rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 60 degrees or less at any time, even when considering pain or other functional loss, to warrant a 20 or 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative arthritis of the lumbar spine has resulted in disability comparable to ankylosis to warrant a 50, or 100 percent disability rating.  The Board acknowledges that the Veteran's complaints of pain at his VA examinations; however, as discussed above, the Board finds that any such pain and its effect on the Veteran's low back function is contemplated in the 10 percent rating currently assigned.  In sum, the Board concludes that the evidence of record shows that, for the entirety of the claim period, an increased rating is not warranted for the Veteran's lumbar strain with scoliosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012).  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's lumbar strain with scoliosis.  In this case, although there is radiological evidence of degenerative arthritis of the spine, the Veteran is in fact being rated for limitation of motion of the thoracolumbar spine associated with such degenerative changes, as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Moreover, there is no indication that the Veteran experiences any disabling manifestation that is not contemplated by the rating criteria.  Therefore, referral for extraschedular consideration is not warranted.

D.  Cervical Spine

The Veteran's service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, DC 5242 (2012), for degenerative arthritis of the spine.  The Board notes that, in order to afford the Veteran the highest possible disability rating, the Board will consider all potentially applicable diagnostic codes, including those that evaluate disc disease.  

Degenerative arthritis is to be evaluated based on the limitation of motion of the joint. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 10 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2012).  

The General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a , and encompassing Diagnostic Codes 5235 through 5242, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

A 10 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  Id.  

The Veteran's cervical spine disorder may also be evaluated under Diagnostic Code 5243, intervertebral disc syndrome.  Under these rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.  

After reviewing the record, the Board concludes that a rating in excess of 10 percent is not warranted.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his cervical spine; there is no fixation.  The records also do not indicate that the Veteran has flexion limited to 30 degrees or less or that the Veteran's combined range of motion is 170 degrees or less, and the disability is not such as to warrant a higher rating even after consideration of functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  There is no suggestion in the record that functional losses cause problems that equate to limitation of flexion to 30 degrees or less, or combined range of motion to 120 degrees or less.  While the examiner reported a finding of tenderness of the cervical spine, this symptom is not shown to be so severe as to result in any additional function loss.  In sum, a higher rating is not warranted under the criteria.  

The Board further finds that a separate rating for any associated objective neurologic abnormalities is also not warranted as there is no competent evidence of any neurologic deficit associated with the cervical spine disorder.  Consequently, a rating in excess of 10 percent is not warranted.  

A rating under the Formula for Rating disc syndrome is not warranted.  The Formula for Rating disc syndrome provides a rating for disc disease when there are incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence of record does not contain any report of incapacitating episodes, and there is no evidence, or even allegation, of doctor-prescribed bed rest.  Thus, a rating in excess of 10 percent is not warranted.  

In conclusion, there is no schedular basis for an evaluation in excess of 10 percent for the Veteran's cervical spine disability for any portion of the rating period on appeal.  The Board has considered whether extraschedular consideration is warranted.  An extraschedular rating may be assigned where there is evidence of exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disorder, which would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In other words, the schedular criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular criteria are inadequate to evaluate the Veteran's cervical spine disability.  The problems complained of by the Veteran, and reported in the record, are the very problems contemplated by the pertinent rating criteria, with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In the absence of such evidence, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

E.  Left Humerus

The Veteran's status post fracture of the left (minor) humerus has been evaluated at 10 percent disabling based on limitation of motion under DC 5202-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2012).  

Diagnostic Code 5202 provides for rating impairment of the humerus, including loss of the humeral head, fibrous, union, non-union, recurrent dislocation of the scapulohumeral joint, and malunion.  When episodes of dislocation are infrequent, with guarding of movement only at shoulder level, a rating of 20 percent is assigned.  With frequent episodes of dislocation and guarding of all arm movements, a rating of 30 percent is assigned for the major side and a 20 percent rating is assigned on the minor side.  Id.  

38 C.F.R. § 4.71a Diagnostic Code 5201 provides that a 20 percent rating is warranted when motion is limited to shoulder level or to midway between the side and shoulder level for the major arm; 30 percent when motion is limited midway between side and shoulder level for the major arm; and 40 percent when motion is limited to 25 degrees from side for the major arm.  Id.  

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2012) provides that a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by malunion of the clavicle or scapula, or nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  Id.  

Traumatic arthritis is rated as degenerative arthritis.  A 10 percent rating is for assignment where, in pertinent part, there is noncompensable limitation of motion due to arthritis established by clinical findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.  

After review of the evidentiary record, the Board finds that a disability rating in excess of 10 percent is not warranted.  In this regard, the evidence reflects that although the Veteran is now shown to have some reduced abduction and external rotation relative to the regulatory criteria, the evidence demonstrates that functional left shoulder movement exceeds 90 degrees.  He continues to be able to lift the left arm above shoulder level.  Significantly, the August 2005 VA examination revealed a forward flexion to 180 degrees, and abduction to 180 degrees, internal rotation to 90 degrees and external rotation to 70 degrees.  On examination in October 2010, forward flexion in the left shoulder was to 100 degrees, with internal rotation to 90 degrees and external rotation to 60 degrees.  .  Thus, no competent medical evidence of record shows any limitation of motion that would meet the criteria for a 20 percent evaluation under Diagnostic Codes 5201.  See also Deluca, supra.  

Further, the August 2005 examiner noted that there was no pain during range of motion and at end point, no weakness or fatigue during repeated efforts.  In October 2010, the examiner specifically stated that there was no objective evidence of pain following repetitive motion.  Thus, the Board finds no factual basis for a higher rating under DeLuca.  

The Board must also consider whether any alternative diagnostic code serves as a basis for a higher rating for service-connected left shoulder disability, to include C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  The evidence discloses, however, that there is no evidence of ankylosis of the scapulohumeral joint, impairment or malunion of the humerus, or malunion or nonunion of the clavicle or scapula on which those diagnostic codes are predicated.  Based on a thorough review and consideration of the evidence of record, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 are unavailing of a higher disability evaluation for the left shoulder.  

As indicated previously, in determining the degree of functional impairment, the provisions of 38 C.F.R. § 4.40 and 4.45 are for consideration.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board accepts that the Veteran has some degree of functional impairment and pain.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent when all of the complaints and findings are considered.  It has been shown that range of motion is not further functionally limited by additional testing, and left shoulder flexion and abduction do not impede the ability to lift the left arm above shoulder level.  When examined during the course of the appeal, there has been no evidence of instability, pain, weakness, incoordination, fatigability, or lack of endurance on repetitive motion or flare-ups or guarding of movement.  The evidence indicates that the Veteran retains good function of the left shoulder despite the reported and observed symptoms.  Therefore, a higher rating is not warranted in this connection.  The Board thus finds that left shoulder symptoms displayed throughout the appeal period are contemplated by the 10 percent disability evaluation in effect.  

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with his service-connected left shoulder disability are worse. The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the Veteran asserts that his service-connected left shoulder disorder is more severely disabling, the Board points out that the findings on the VA medical examinations do not establish that he has more severe disability in this regard.  The Board concludes that the clinical findings on examination are of greater probative value and fail to demonstrate that a higher evaluation is warranted.  In view of such, the Board finds that the currently assigned disability evaluation of 10 percent is appropriate.  

Under the circumstances, the Board finds that the symptoms associated with the service-connected left shoulder disability more nearly approximate the criteria for a 10 percent disability evaluation under 38 C.F.R. § 4.59 for periarticular pathology productive of painful motion.  Based on the foregoing, the Board concludes that the service-connected left shoulder disorder has been no more than 10 percent disabling since the grant of service connection and a uniform rating is appropriate throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's left shoulder disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

An initial rating in excess of 10 percent for a left wrist sprain is denied.  

An initial rating in excess of 10 percent for a left lower extremity scar, status post fasciotomy, is denied.  

An initial rating in excess of 10 percent for a right lower extremity scar, status post fasciotomy, is denied.  

An initial rating in excess of 10 percent for lumbar strain with scoliosis is denied.  

An initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.  

An initial rating in excess of 10 percent for status post fracture, left humerus, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


